DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims files 7-18-2022.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-6, 11-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Epping 2017/0188156 in view of Colasante 10,037,752.


Regarding claim 1, Epping discloses a planar magnetic driver (Figs 1-10, [28-50]), comprising: 
one or more mounts having a mounting profile (a mounting profile includes from the coils seat 112 to the inner edge of the edged 111 of the diaphragm, [29] shows in Fig 6) extending around a central axis;
a magnet (Fig 6. A first/second magnet 131/132, [40, 50]) having an inner dimension defining an acoustic opening radially inward from the mounting profile (Fig 10 shows);
a diaphragm (Fig 6 diaphragm 110, [29-31]) mounted on the one or more mounts (the mounting profiled is a edge of the coil seat 112 connected to the inner edge of the edged 111 of the diaphragm, [29]) and extending across the acoustic opening (Fig 10 shows), and
a plurality of conductive traces (inner traces 122, outer traces 121 shows in Fig 10) on the diaphragm (diaphragm 110 shows in Fig 6, [29-30]) within a magnetic flux of the magnet (Figs 3A-3B, 7A shows magnetic flux, [34-36, 39, 44]).
Epping further discloses wherein when the diaphragm (Figs 1/6 the diaphragm 110, [28-29]) is excited in a first mode (Figs 1/6 a first node is where the diaphragm 110 moves upward) of vibration the diaphragm has a first mode shape (Fig 6 a first mode shape is where diaphragm 110 moves upward) including only a first node at the mounting profile (the first node is the outer edge 111 of the diaphragm 110 is fixed to the chassis 150, which is the mounting profile).

Epping does not teach wherein when the diaphragm is excited in a second mode of vibration the diaphragm has a second mode shape including the first node at the mounting profile and a second node between the central axis and the inner dimension of the magnet. 

Colasante teaches wherein when the diaphragm is excited in a second mode of vibration the diaphragm has a second mode shape including the first node at the mounting profile and a second node between the central axis and the inner dimension of the magnet 
(Colasante teaches to excite the diaphragm with non-parallel standing wave see para (40-42) because the standing wave are not parallel therefore, there are at least two nodes that do not intersect).
It would have obvious to one of ordinary skill in the art before the effective filling date of the claimed  invention to implement Epping’s invention with the wells known multiple standing wave (see para (40)) to drive the diaphragm of Colasante, for exciting a broad surface area of a medium.
When the diaphragm is excited in a second mode of vibration the diaphragm has a second mode shape (the non- parallel standing waves created different shape that is the second mode shape).
The combination of Epping and Colasante includes a diaphragm with non-parallel standing wave, which produce a second mode of vibration (when the standing waves are at the most negative value) including the first mode at the mounting profile of Epping and a second node (any of the non-parallel standing waves will create an additional/second node because they are non-parallel) between the central axis and the inner dimension of the magnet surface (as shown in Epping’s Fig 10 wherein the surface of the diaphragm between the central axis and the inner dimension of the magnet surface is where the standing waves and their associated nodes are situated).

Regarding claim 2,  Epping and Colasante teaches the planar magnetic driver of claim 1, wherein the diaphragm has a single wave in the first mode of vibration (the first mode is where the diaphragm move upward, the single wave is a wave between nodes at the mounting profile), and
 wherein the diaphragm has a plurality of waves in the second mode of vibration (the second mode is where the diaphragm is the most negative, there are the plurality of waves where the standing wave is non parallel).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement Epping’s invention with the wells known multiple standing waves (see para 40) to drive the diaphragm of Colasante, for exciting a broad surface area of a medium.

Regarding claim 3,  Epping teaches the planar magnetic driver of claim 1 further comprising a resting plane (Fig 6, a resting plane at 112, [29]) extending through the mounting profile (the mounting profile is a edge of the coil seat 112 connected to the inner edge of the edged 111 of diaphragm 110, [29]) orthogonal to the central axis (orthogonal is intersecting or lying at right angles, Colasante’s Fig 6 shows the mounting profile is an edge of the coil seat 112 connected to the inner edge of the edged 111 of the diaphragm 110 is orthogonal to the central axis) is wherein the magnet (Fig 6 shows magnets surface 131/132 includes a magnet surface facing the diaphragm (Fig 6 diaphragm 110),
wherein in the first mode of vibration (Fig 6, a first mode is where the diaphragm 110 moves upward) and the second mode of vibration the diaphragm at the central axis is farther from the resting plane than the magnet surface (the distance from the resting position at 112 to the first mode (is where the diaphragm move upward as shown in Fig 6) is farther than the resting plane at 112 than the magnet surface (the upper surface of the left portion of 132 directly below resting plane at 112).
Regarding claim 5,  Epping teaches the planar magnetic driver of claim 1, wherein in the first mode of vibration (Fig 6, the first mode is where the diaphragm 110 moves upward) and the second mode of vibration the diaphragm (when the standing waves are at the most negative value) at the central axis is farther from a resting plane (Fig 6 the resting plane at 112) than an innermost trace of the plurality of traces (Fig 10 shows innermost trace 122 of the plurality of traces).

Regarding claim 6,  Epping teaches the planar magnetic driver of claim 5, wherein the innermost trace (Fig 10 shows the innermost trace 122 of the plurality of traces is radially between the central axis) and the inner dimension of the magnet (Fig 10 inner ring magnet 131C, [50]).

Regarding claim 11,  Epping teaches a device, comprising:
a planar magnetic driver (Figs 1-10, para [28-50]) including one or more mounts having a mounting profile (a mounting profiled includes from the coil seat 112 to the inner edge of the edged 111 of the diaphragm 110, as shows in Fig 10, [29]) extending around a central axis, 
a magnet (Fig 10, a first/second magnet 131b/132b, [50])having an inner dimension defining an acoustic opening radially inward from the mounting profile (Fig 10 shows), 
a diaphragm (Fig 6, diaphragm 110, [29-31]) mounted on the one or more mounts (the mounting profiled is an edge of the coil seat 112 connected to the inner edge of the edged 111 of the diaphragm, [29]) and extending across the acoustic opening (Fig 10 shows), and 
a plurality of conductive traces (inner traces 122, outer traces 121 shows in Fig 10) on the diaphragm (diaphragm 110 shows in Fig 6, [29-30]) within a magnetic flux of the magnet (Figs 3A-3B, 7A shows magnetic flux, [34-36, 39, 44]); 
Epping further discloses wherein when the diaphragm (Figs 1/6 the diaphragm 110, [28-29]) is excited in a first mode (Figs 1/6 a first node is where the diaphragm 110 moves upward) of vibration the diaphragm has a first mode shape (fig 6 a first mode shape is where diaphragm 110 moves upward) including only a first node at the mounting profile (the first node is the outer edge 111 of the diaphragm 110 is fixed to the chassis 150, which is the mounting profile), and 
Epping does not teach wherein when the diaphragm is excited in a second mode of vibration the diaphragm has a second mode shape including the first node at the mounting profile and a second node between the central axis and the magnet, and one or more processors configured to drive the planar magnetic driver with an audio signal

(Colasante teaches to excite the diaphragm with non-parallel standing wave see para (40-42) because the standing wave are not parallel therefore, the nodes do not intersect), It would have obvious to one of ordinary skill in the art before the effective filling date of the claimed  invention to implement Epping’s invention with the wells known multiple standing wave (see para (40)) to drive the diaphragm of Colasante, for exciting a broad surface area of a medium.
When the diaphragm is excited in a second mode of vibration the diaphragm has a second mode shape (the non- parallel standing waves created different shape that is the second mode shape), and one or more processors configured to drive the planar magnetic driver with an audio signal (Figs 3-4, processor/oscillator 40 and amplifier 42 configured to drive the planar magnetic driver with an audio signal, see para (20, 27).
The combination of Epping and Colasante includes a diaphragm with non-parallel standing wave, which produce a second mode of vibration (when the standing waves are at the most negative value) including the first mode at the mounting profile of Epping and a second node (any of the non-parallel standing waves will create an additional/second node because they are non-parallel) between the central axis and the inner dimension of the magnet surface (as shown in Epping’s Fig 10 wherein the surface of the diaphragm between the central axis and the inner dimension of the magnet surface is where the standing waves and their associated nodes are situated).

 Regarding claim 12,  Epping and Colasante teaches the device of claim 11, wherein the diaphragm has a single wave in the first mode of vibration (the first mode is where the diaphragm move upward, the signal wave is a wave between nodes at the mounting profile), and
 wherein the diaphragm has a plurality of waves in the second mode of vibration (the second mode is where the diaphragm is the most negative, there are the plurality of waves where the standing wave is non-parallel). It would have obvious to one of ordinary skill in the art before the effective filling date of the claimed  invention to implement Epping’s invention with the wells known multiple standing wave (see para (40)) to drive the diaphragm of Colasante, for exciting a broad surface area of a medium.

Regarding claim 13,  Epping teaches the device of claim 11 further comprising a resting plane (Fig 6, a resting plane at 112, [29]) extending through the mounting profile (the mounting profiled is a edge of the coil seat 112 connected to the inner edge of the edged 111 of the diaphragm 110, [29]) orthogonal to the central axis (orthogonal is intersecting or lying at right angle, Colasante’s Fig 6 shows the mounting profile is an edge of the coil seat 112 connected to the inner edge of the edged 111 of the diaphragm 110 is orthogonal to the central axis), 
wherein the magnet includes a magnet surface (Fig 6 shows magnets surface 131/132 facing the diaphragm (Fig 6, diaphragm 110), 
wherein in the first mode of vibration (Fig 6, a first mode is where the diaphragm 110 moves upward) and the second mode of vibration a center of the diaphragm on the central axis is farther from the resting plane than the magnet surface (the distance from the resting position at 112 to the first mode (is where the diaphragm move upward as shown in Fig 6) is farther than the resting plane at 112 than the magnet surface (the upper surface of the left portion of 132 directly below resting plane at 112).

Regarding claim 16,  Epping teaches the sound transducer can be used in an earphone, [51].
Epping teaches wherein the planar magnetic driver (Figs 1-10, [28-50]) includes one or more mounts having a mounting profile (a mounting profiled includes from the coil seat 112 to the inner edge of the edged 111 of the diaphragm 110, as shows in Fig 10, [29]) extending around a central axis, 
a magnet (Fig 10, a first/second magnet 131b/132b, [50]) having an inner dimension defining an acoustic opening radially inward from the mounting profile (Fig 10 shows), 
 a diaphragm (Fig 6, diaphragm 110, [29-31]) mounted on the one or more mounts (the mounting profiled is an edge of the coil seat 112 connected to the inner edge of the edged 111 of the diaphragm, [29]) and extending across the acoustic opening (Fig 10 shows), and 
a plurality of conductive traces (inner traces 122, outer traces 121 shows in Fig 10) on the diaphragm (diaphragm 110 shows in Fig 6, [29-30]) within a magnetic flux of the magnet (Figs 3A-3B, 7A shows magnetic flux, [34-36, 39, 44]).
Epping further discloses wherein when the diaphragm (Figs 1/6 the diaphragm 110, [28-29]) is excited in a first mode (Figs 1/6 a first node is where the diaphragm 110 moves upward)of vibration the diaphragm has a first mode shape (Fig 6 a first mode shape is where diaphragm 110 moves upward) including only a first node at the mounting profile (the first node is the outer edge 111 of the diaphragm 110 is fixed to the chassis 150, which is the mounting profile), and
Epping does not teach wherein when the diaphragm is excited in a second mode of vibration the diaphragm has a second mode shape including the first node at the mounting profile and a second node between the central axis and the magnet

(Colasante teaches to excite the diaphragm with non-parallel standing wave see para (40-42) because the standing wave are not parallel therefore, the nodes do not intersect), It would have obvious to one of ordinary skill in the art before the effective filling date of the claimed  invention to implement Epping’s invention with the wells known multiple standing wave (see para (40)) to drive the diaphragm of Colasante, for exciting a broad surface area of a medium.
When the diaphragm is excited in a second mode of vibration the diaphragm has a second mode shape (the non- parallel standing waves created different shape that is the second mode shape).
The combination of Epping and Colasante includes a diaphragm with non-parallel standing wave, which produce a second mode of vibration (when the standing waves are at the most negative value) including the first mode at the mounting profile of Epping and a second node (any of the non-parallel standing waves will create an additional/second node because they are non-parallel) between the central axis and the inner dimension of the magnet surface (as shown in Epping’s Fig 10 wherein the surface of the diaphragm between the central axis and the inner dimension of the magnet surface is where the standing waves and their associated nodes are situated).

Regarding claim 17,  Epping and Colasante teaches the headset of claim 16, wherein the diaphragm has a single wave in the first mode of vibration (the first mode is where the diaphragm moves upward), the single wave is a wave between nodes at the mounting profiled), and 
wherein the diaphragm has a plurality of waves in the second mode of vibration (the second mode is where the diaphragm is the most negative, there are the plurality of waves where the standing wave is non-parallel).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement Epping’s invention with the wells known multiple standing waves (see para 40) to drive the diaphragm of Colasante, for exciting a broad surface area of a medium.

Regarding claim 18,  Epping teaches the headset of claim 16 further comprising a resting plane (Fig 6, a resting plane at 112, [29] extending through the mounting profile (the mounting profile is a edge of the coil seat 112 connected to the inner edge of the edged 111 of diaphragm 110, [29]) orthogonal to the central axis (orthogonal is intersecting or lying at right angles, Colasante’s Fig 6 shows the mounting profile is an edge of the coil seat 112 connected to the inner edge of the edged 111 of the diaphragm 110 is orthogonal to the central axis) is wherein the magnet (Fig 6 shows magnets surface 131/132 includes a magnet surface facing the diaphragm (Fig 6 diaphragm 110),
wherein in the first mode of vibration (Fig 6, a first mode is where the diaphragm 110 moves upward) and the second mode of vibration a center of the diaphragm on the central axis is farther from the resting plane than the magnet surface (the distance from the resting position at 112 to the first mode (is where the diaphragm move upward as shown in Fig 6) is farther than the resting plane at 112 than the magnet surface (the upper surface of the left portion of 132 directly below resting plane at 112).
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Epping 2017/0188156 in view of Colasante 10,037,752 further in view of Manrique 2006/0067553

Regarding claim 4,  Epping teaches the planar magnetic driver of claim 3 further comprising a second magnet (Figs 6/10 a second magnet 132b, [50]) having a second magnet surface separated from the magnet surface by a magnetic gap (Fig 6 shows the gaps between the two magnets 131/132). 
Epping as modified by Colasante does not teach wherein in the first mode of vibration and the second mode of vibration an excursion range of the diaphragm is larger than the magnetic gap.
Manrique teaches wherein in the first mode of vibration and the second mode of vibration an excursion range of the diaphragm is larger than the magnetic gap (para [31] teaches adjust the excursion range of its diaphragm).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Manrique in Epping’s invention as modified by Colasante.  Therefore, designing the claimed gap distance for the Epping invention would achieve noise reduction.
7.	Claims 7, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Epping 2017/0188156 in view of Colasante 10,037,752 further in view of Weber 2016/0052017

	Regarding claim 7,  Epping as modified by Colasante does not teach the planar magnetic driver of claim 1 further comprising a mesh extending over a portion of the acoustic opening.  However, having a mesh extending over a portion of the acoustic opening was wells known in the art.
Weber teaches the planar magnetic driver of claim 1 further comprising a mesh extending over a portion of the acoustic opening (Figs 3-4, acoustic open 22 is cover with mesh 24, see para [39-41]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a mesh that cover the acoustic opening as taught by Weber in Epping’s invention as modified by Colasante, in order to prevent the ingress of moisture or other foreign matter that enter an acoustic module, see Weber’s para [5, 30].

Regarding claim 14,  Epping as modified by Colasante does not teach the device of claim 11 further comprising a mesh extending over a portion of the acoustic opening.  However, having a mesh extending over a portion of the acoustic opening was wells known in the art.
Weber teaches the device of claim 11 further comprising a mesh extending over a portion of the acoustic opening (Figs 3-4, acoustic open 22 is cover with mesh 24, see para [39-41]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a mesh that cover the acoustic opening as taught by Weber in Epping’s invention as modified by Colasante, in order to prevent the ingress of moisture or other foreign matter that enter an acoustic module, see Weber’s para [5, 30].

Regarding claim 19,  Epping as modified by Colasante does not teach the headset of claim 16 further comprising a mesh extending over a portion of the acoustic opening. However, having a mesh extending over a portion of the acoustic opening was wells known in the art.
Weber teaches the planar magnetic driver of claim 1 further comprising a mesh extending over a portion of the acoustic opening (Figs 3-4, acoustic open 22 is cover with mesh 24, see para [39-41]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a mesh that cover the acoustic opening as taught by Weber in Epping’s invention as modified by Colasante, in order to prevent the ingress of moisture or other foreign matter that enter an acoustic module, see Weber’s para [5, 30].

8.	Claims 8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Epping 2017/0188156 in view of Colasante 10,037,752 further in view of Biegn 6, 409, 413

Regarding claim 8,  Epping as modified by Colasante does not teach the planar magnetic driver of claim 1, wherein the one or more mounts are revolute joints coupling the diaphragm to a carrier.  However, provided such feature was wells known in the art.
Biegn teaches in Col 5 lines 59-65.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the wells known revolute joints as taught by Biegn in Epping’s invention as modified by Colasante.  The revolute joint would provide the rotation of the mount with certain degrees as desired.
Regarding claim 15,  Epping as modified by Colasante does not teach the device of claim 11, wherein the one or more mounts are revolute joints coupling the diaphragm to a carrier.  However, provided such feature was wells known in the art.
Biegn teaches in Col 5 lines 59-65.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the wells known revolute joints as taught by Biegn in Epping’s invention as modified by Colasante.  The revolute joint would provide the rotation of the mount with certain degrees as desired.

Regarding claim 20,  Epping as modified by Colasante does not teach the headset of claim 16, wherein the one or more mounts are revolute joints coupling the diaphragm to a carrier. However, provided such feature was wells known in the art.
Biegn teaches in Col 5 lines 59-65.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the wells known revolute joints as taught by Biegn in Epping’s invention as modified by Colasante.  The revolute joint would provide the rotation of the mount with certain degrees as desired.
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Epping 2017/0188156 in view of Colasante 10,037,752 further in view of Biegn 6, 409, 413 further in view of Gingrich 2016/0286650


Regarding claim 9,  Epping as modified by Colasante further as modified by Biegn does not teach the planar magnetic driver of claim 8, wherein the one or more mounts include a first compliant pad and a second compliant pad, and wherein the diaphragm is mounted between the first compliant pad and the second compliant pad.  However, providing compliant pad was wells known in the art.
Gingrich the planar magnetic driver with four mounts such that each mount includes a first compliant pad and a second compliant pad (Fig 2, Gringrich teaches four mounting pads 135, [26]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use one or more of the claimed wells known compliant material pad as taught by Gringrich.  Using compliant mounting pad can increase design flexibility and can reduce labor cost.
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Epping 2017/0188156 in view of Colasante 10,037,752 further in view of Takahata 2006/0210099

Regarding claim 10,  Epping as modified by Colasante does not teach the planar magnetic driver of claim 1, wherein a central region of the diaphragm is visually transparent diaphragm as suggest by Takahata enhances the look of the transducer.
Takahata teaches the planar magnetic driver of claim 1, wherein a central region of the diaphragm is visually transparent (Fig 7, transparent diaphragm 2, [13, 39]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the transparent diaphragm as taught by Takahata in Epping’s invention as modified by Colasante.  The benefit of using the transparent.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-20 of U.S. Patent No. 10,959,024. Although the claims at issue
are not identical, they are not patentably distinct from each other because claim 1 of the
application is a boarder version of the same device claimed in claims 1, 11 and 16 of US.
Patent No. 10,959,024.



Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653